[ ], 2010 Dear Vishay Intertechnology, Inc. Stockholder: We are pleased to inform you that on June 15, 2010, the board of directors of Vishay Intertechnology, Inc. approved the spin-off of Vishay Precision Group, Inc., our wholly-owned subsidiary that operates our precision measurement and foil resistor businesses. The spin-off will separate the ownership and management of our business and that of Vishay Precision Group, which we think will better enable both companies to focus on their core businesses. Vishay Intertechnology is expected to be a more competitive, pure-play discrete electronic components company. We will effect the spin-off by way of a pro rata stock dividend to our stockholders as of June 25, 2010. Each holder ofVishay Intertechnology common stock will receive1 share of common stock of Vishay Precision Group for each 14 shares of Vishay Intertechnology common stock held, and each holder of Vishay Intertechnology Class B common stock will receive1 share of Class B common stock of Vishay Precision Group for each 14 shares of Vishay Intertechnology Class B common stock held. The dividend will represent 100% of the equity of Vishay Precision Group outstanding at the time of the spin-off. We expect to distribute shares of Vishay Precision Group on or about July 6, 2010. Cash will be paid in lieu of fractional shares. Stockholder approval for the spin-off is not required, and you are not required to take any action to participate in the spin-off. You do not need to pay any consideration or surrender or exchange your shares of Vishay Intertechnology common stock. Holders who sell their shares of Vishay Intertechnology common stock in the “regular way” after the record date but prior to the distribution date will not receive shares of Vishay Precision Group. Following the spin-off, Vishay Intertechnology common stock will continue to trade on the New York Stock Exchange under the symbol “VSH,” and we expect that Vishay Precision Group common stock will trade on the New York Stock Exchange under the symbol “VPG.” The shares of Vishay Precision Group common stock will be issued by book-entry with our transfer agent, which means that no physical certificates will be issued. Physical certificates will be issued only to holders of Vishay Precision Group Class B common stock. We intend for the spin-off to be tax-free for stockholders for U.S. federal income tax purposes. To that end, based on representations made by Vishay Intertechnology, wehave obtained a favorable ruling regarding the spin-off from the U.S. Internal Revenue Service. The enclosed information statement, which is being provided to all Vishay Intertechnology stockholders, describes the spin-off in detail and contains important business and financial information about Vishay Precision Group. We look forward to your continued support as a stockholder of Vishay Intertechnology. Sincerely, Dr. Felix Zandman Dr. Gerald Paul Executive Chairman of the Board of Directors President and Chief Executive Officer Vishay Intertechnology, Inc. Vishay Intertechnology, Inc. [ ], 2010 Dear Vishay Precision Group, Inc. Stockholder: It is our pleasure to welcome you as a stockholder of our new company. Although we are a newly independent company, we have a strong history. We are a designer, manufacturer, and marketer of resistive foil technology products such as resistive sensors, weighing modules, and weighing systems for a wide variety of applications. In 2009, we generated $172 million in net revenue, had net earnings of $1.7 million,and generated cash flows from operations of $29.2 million. Our mission is to create value for you, our stockholders, and for our customers through our “vertical product integration” strategy and growing our business of manufacturing and marketing precision sensors, weighing systems, sophisticated digital weighing modules and other precision measurement products. We expect that our common stock will be listed on the New York Stock Exchange under the symbol “VPG.” Our management team is excited about our spin-off from Vishay Intertechnology, and is committed to realizing the potential that exists for us as an independent company focused on precision measurement. We invite you to learn more about our company by reading the enclosed information statement and we look forward to updating you on our progress in realizing our vision and mission. We would like to thank you in advance for your support as a stockholder in our new company. Sincerely, Marc Zandman Ziv Shoshani Chairman of the Board of Directors President and Chief Executive Officer Vishay Precision Group, Inc. Vishay Precision Group, Inc. Subject to Completion, datedJune 22, 2010 INFORMATION STATEMENTVishay Precision Group, Inc.Common Stock(Par Value $0.10) Vishay Intertechnology, Inc. is furnishing this information statement to its stockholders in connection with the spin-off of our company. In the spin-off, Vishay Intertechnology will transfer to us the assets and businesses which Vishay Intertechnology attributes to its precision measurement and foil resistor businesses and distribute on a pro rata basis to its stockholders all of our outstanding equity. If you are a holder of record of Vishay Intertechnology common stock as of 5:00 p.m. New York City time on June 25, 2010, the record date for the distribution, you will receive1share of our common stock forevery 14shares of Vishay Intertechnology common stock that you own. If you are a holder of record of Vishay Intertechnology Class B common stock on the record date, you will receive1 shareof our Class B common stock forevery 14shares of Vishay Intertechnology Class B common stock that you own. You will receive cash in lieu of any fractional shares which you would have received after application of the above ratio. As discussed under “The Spin-off—Trading of Vishay Intertechnology Common Stock Between the Record Date and Distribution Date,” if you sell your shares of Vishay Intertechnology common stock in the “regular way” market after the record date and before the spin-off, you also will be selling your right to receive shares of our common stock in connection with the spin-off. We expect the shares of our common stock and our Class B common stock to be distributed by Vishay Intertechnology on or about July 6, 2010. We refer to the date of the distribution as the “distribution date.” No vote of Vishay Intertechnology’s stockholders is required, and therefore you are not being asked for a proxy in connection with the spin-off. You do not need to pay any consideration, exchange or surrender your existing shares of Vishay Intertechnology common stock or take any other action to receive your shares of our common stock. There is no current trading market for our common stock, although we expect that a limited market, commonly known as a “when-issued” trading market, will develop on or shortly before the record date for the distribution, and we expect regular way trading of our common stock to begin on the first trading day following the completion of the spin-off. We expect that our common stock will be listed on the New York Stock Exchange under the symbol “VPG.” Our Class B common stock generally will not be transferable except in certain very limited instances, and we do not anticipate a market for the Class B common stock. In reviewing this information statement, you should carefully consider the matters described under the caption “Risk Factors” beginning on page 16. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or determined if this information statement is truthful or complete. Any representation to the contrary is a criminal offense. This information statement does not constitute an offer to sell or the solicitation of an offer to buy any securities. The date of this information statement is
